Citation Nr: 0202309	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 29, 
1997, for a grant of service connection for a cardiovascular 
disability manifested by hypertensive and atherosclerotic 
heart disease, coronary atherosclerosis, and left ventricular 
hypertrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

A videoconference hearing was conducted on November 27, 2001, 
before the undersigned, who is a Member of the Board.  A 
transcript of the hearing has been associated with the file.


REMAND

A review of the file reveals that a March 1972 claim for 
service connection for "heart trouble" was denied by the RO 
in an April 1972 rating decision.  The veteran initiated an 
appeal of that decision, but he did not perfect it.  Years 
later, the veteran requested the reopening of his previously 
denied claim for service connection.  The claim was marked as 
received at the RO on August 29, 1997.  The RO initially 
denied the veteran's request to reopen, in a February 1998 
rating decision, but thereafter reopened the claim, and 
granted service connection, in the rating decision hereby on 
appeal, dated in October 1999, assigning an effective date of 
August 29, 1997.

The issue that has been developed and certified for appellate 
review is that of entitlement to an effective date earlier 
than August 29, 1997, for the October 1999 grant of service 
connection for a cardiovascular disability manifested by 
hypertensive and atherosclerotic heart disease, coronary 
atherosclerosis, and left ventricular hypertrophy.  However, 
it is noted that, in his October 2001 VA Form 646, the 
veteran's representative raised the issue of whether there 
was clear and unmistakable error (CUE) in the April 1972 
rating decision that denied service connection for a heart 
condition.  (The veteran's representative indicated that 
"[the veteran] contends that the original denial of service 
connection in 1972 borders on clear and unmistakable error by 
the rating official who ignored evidence of record and 
selectively omitted VA exam impressions showing a heart 
condition both in the military and his initial VA exam 
conducted one month after discharge and within the one year 
presumptive period.")  Also, at the November 27, 2001, 
videoconference hearing, testimony was elicited from the 
veteran confirming his belief that an earlier effective date 
should be granted in his case due to the RO's commission of 
CUE in the April 1972 rating decision.  It was claimed that 
cardiovascular disease was manifested on the VA physical 
examination conducted within weeks of the veteran's service 
discharge and current medical opinion confirms that his 
cardiovascular disease had its onset in service.  

The issue of whether there was CUE in the April 1972 rating 
decision, which is not on appeal and has yet to be developed, 
represent inextricably intertwined claims.  That is, a 
decision finding CUE in the 1972 rating action would effect 
any effective date assignation and it would be premature to 
decide the effective date claim prior to adjudicating the CUE 
matter.  Therefore, the issue certified on appeal is being 
held in abeyance at this time pending initial adjudication of 
the CUE claim by the RO.

In view of the above, this case is remanded for the 
following:

The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the April 1972 rating decision 
that denied service connection for a 
heart condition.  The resulting rating 
decision should advise the veteran of his 
appellate rights.  A supplemental 
statement of the case addressing each 
issue for which a timely notice of 
disagreement has been filed should be 
issued, if appropriate.  The veteran and 
his representative should be afforded an 
opportunity to respond, and the case 
should thereafter be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




